DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
The amendment made to claim 1 and the cancelation of claims 7 and 19, as filed on November 23, 2020, are acknowledged.  
The cancelation of claim 7 has rendered the previous rejection under 35 U.S.C. 112, as set forth in the Office action mailed on September 23, 2020, moot.
Applicant's arguments, see Remarks, filed on November 23, 2020, with respect to amended claim 1 have been fully considered and are persuasive.  The previous rejections under 35 U.S.C. 103 to the claim and its dependent claims, as set forth in the Office action mailed on September 23, 2020, have been withdrawn.

Allowable Subject Matter
Claims 1-6, 8-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, the amendment made to the instant claim has overcome the previous prior art rejections as set forth in the Office Action mailed on September 23, 2020, see Applicant’s Remarks/Arguments filed on November 23, 2020 for more details.  Further search fails to find prior art, taken either alone or in combination, that discloses 
Regarding claims 2-6 and 8-18, they are dependent from claim 1.
Regarding claim 20, the reasons for allowance were included in the Office Action mailed on September 23, 2020. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571)270-1135.  The examiner can normally be reached on M-F: 9-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713